Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 16-20 and 23 are cancelled.
Election/Restrictions
Claims 3, 6-8, 11, and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/16/2021.
 Claim Objections
Claim 15 is objected to because of the following informalities:  In claim 15, line 14, “increases” should be -increase-.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 2, 4, 5, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Blake (PGPub 2019/0136818) in view of Koenen (USPN 9,624,891).
egarding claim 1, Blake teaches a snow vehicle (snowmobile 10, shown in Figures 1-2B) comprising: a vehicle body 12; a saddle seat 22 provided on the vehicle body; at least one skis 20 steerably arranged with respect to the vehicle body; an engine 40 attached to the vehicle body; a starter motor 1528 (see para [0200], lines 5-13) operatively coupled to the engine and electrically coupled to a first electrical connection 1524 (para [0200], lines 1-7); and a lithium power module 1510 having a lithium battery (see para [0212], lines 11-12 ) with a second electrical connection 1512 that is configured to be toollessly connected and disconnected to the first electrical connection (plug-in).  Blake also teaches that the vehicle body has a battery support, and the lithium power module is removably supported to the battery support (receptacle 1522 on vehicle 1520, seen in Figure 27 and discussed in Blake’s para [0200], lines 1-4 and 18—22) while the first and second connections are electrically connected.  
Blake is silent regarding a battery receiving port supporting the lithium power module by surrounding a periphery of an end portion of the lithium power module at which an electrical connection is provided, although Figure 27 of Blake does show the end of battery module 1510 (terminals 1512A, 1512B) received within battery receptacle 1522 on vehicle 1520.
Koenen teaches a vehicle having a starter motor 50, with a first electrical connection, for starting an engine 52, and a lithium power module 26 having a lithium battery (see col. 4, lines 4-9, Figures 2 and 3) with a second electrical connection 23 removably supported on a battery support 22, where the battery support surrounds a periphery of an end portion of the lithium power module 26 at which the second electrical connection is provided while the first and second electrical connections are connected (illustrated in Figures 1-3).
It would have been obvious to one of ordinary skill in the art at the time of the invention to mount the starter battery of Blake in a battery support that surrounds a periphery of an end portion of 
Regarding claims 2 and 4, Blake teaches the lithium power module is disposed in a vehicle heat generated area of the snow vehicle (the power module contains an electric battery heater creating an electric heat generated area of the snow vehicle, see para [0214, lines 12-15, a manual button 1576 can be used to power and depower the heater to warm the battery, see para [0206], lines 7-10).  
Regarding claim 5, the battery support of Koenen allows the battery module to be partially exteriorly disposed and partially interiorly disposed while the first and second electrical are connected.
Regarding claim 9, the lithium power module of Blake includes a pluggable power port (1574, seen in Figure 29).
Claims 12, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Blake in view of Koenen and Makitalo (PGPub 2015/0068827).
Regarding claims 12 and 21, the combination of Blake and Koenen, discussed above, teaches all of the features except a windshield.  However, snowmobiles typically include a windshield.  Makitalo, for example, teaches a windshield 38, in Figure 1, mounted at the front end of the snowmobile body “to lessen the force of the air on the rider while the snowmobile is moving”. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide a windscreen at the front of the snowmobile body of the combination of Blake and Koenen, as is old and well known and is taught by Makitalo, in order to lessen the force of the air on the rider while the snowmobile is moving.  When the battery module is positioned on the dashboard near the steering column, as suggested by Koenen, it would be positioned between the windshield and the seat. 
Regarding claim 22, the lithium power module of Blake includes a pluggable power port 1574.  
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Blake in view of Koenen and Dahlgren (USPN 7,870,920).

Dahlgren teaches a heat generated area of the snowmobile, in Figure 2, in the space below the steering column and in an area in front of the seat 14.  The space is heated by heated air from the engine compartment and the airflow is regulated by air dampers (louvers 38).
It would have been obvious to one of ordinary skill in the art to provide heated air controlled by dampers to the battery module of the combination, as taught by Dahlgren, in order to heat the battery module without draining power stored in the battery.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Blake in view of Koenen and Fujita (4,869,332).
The combination of Blake and Koenen includes the claimed features, including a drive unit having a track belt 14 (see Blake, Figure 1 and para [0129], lines 2-4), except for at least one user operated switch that operates the starter motor to start the engine in a first vehicle condition, and that operates the starter motor to drive the drive unit in a reverse direction in a second vehicle condition.   
Fujita teaches a reverse drive for small vehicles that includes an engine 1 coupled to a starter motor.  The starter motor 2 has a battery 21 electrically coupled to the starter motor and at least one user operated switch (reverse switch 13 and started switch 14) that operates the starter motor to start the engine in a first vehicle condition, and that operates the starter motor to drive the drive unit in a reverse direction in a second vehicle condition (see col. 2, lines 60-69).   This arrangement provides reverse drive of the vehicle without requiring an additional motor and wheel for providing the reverse drive function.
It would have been obvious to one of ordinary skill in the art at the time of the invention to configure the starter battery of the combination of Blake and Koenen to have at least one user operated .
Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4, 5, 9, 12, 14, 15, 21, 22, and 24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Zeiler and Buckenberger teach removable batteries on vehicles.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne Marie M. Boehler whose telephone number is (571)272-6641.  The examiner can normally be reached on Monday-Friday, 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Rocca can be reached on 571-272-5191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANNE MARIE M BOEHLER/Primary Examiner, Art Unit 3611                                                                                                                                                                                                        



/ab/